DETAILED ACTION
This action is in response election/restriction response filed 8/16/2022 electing claims 1-10 without traverse. Currently claims 1-10 and newly added claims 21-30 are under consideration with claims 11-20 having been canceled and claim 9 amended.

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 8/16/2022 is acknowledged. Applicant has also elected claims 1-10 by optional cancellation of  non-elected claims 11-20. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 is objected to because of the following informalities:  Claim 28 recites the limitation "the processor apparatus" in lines 2-3. There is insufficient antecedent basis for this limitation. Appropriate correction is required. For purposes of applying art “the processor apparatus” will be interpreted as “the processor” of independent claim 21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “search apparatus configured to search” and “search apparatus configured to operate“ in claim 21 and “validation stage configured to validate” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 21-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshizuki (US 2019/0253524) in view of Micheloni (US 2017/0213597).
With respect to claim 1 Hoshizuki teaches a blockchain ledger apparatus, the blockchain ledger apparatus comprising: 
a processor apparatus (see Hoshizuki figure 1A and paragraph 0047 i.e. a pool server 40 that provides the mining pool are connected to the Internet); 
a data interface in data communication with the processor apparatus, the data interface configured to communicate via a data network (see Hoshizuki figure 1A and paragraph 0047 i.e. a pool server 40 that provides the mining pool are connected to the Internet); and 
at least one blockchain processing module in data communication with the processor apparatus (see Hoshizuki figure 1A and paragraph 0047 i.e. a client apparatus 50 used by a pool participant who does not directly participate in (connect to) the blockchain network but participates in a mining pool to perform the mining work and paragraph 0052), the at least one blockchain processing module comprising: 
a memory apparatus, the memory apparatus comprising one or more cells that can be read to and written from (see Hoshizuki paragraph 0187-0188 i.e. As illustrated in FIG. 9A, the client apparatus 50 includes a CPU 51 being a processor that executes a general-purpose operating system for controlling the entire apparatus and executes a program (client program) for realizing the function of the client apparatus 50 and a mining tool, a RAM 52 in which various programs, temporary data, and variables are developed for the processing by the CPU 51, an HDD 53 and a ROM (not illustrated) in which programs and data are stored, a network I/F 54 for connecting the client apparatus 50 to a network, a read and write device 55, and a recording medium 56. The processor can be a control circuit such as a FPGA and an ASIC); and 
a search apparatus in data communication with the memory apparatus, the search apparatus configured to search the memory apparatus according to a blockchain algorithm (see Hoshizuki 0094 i.e. The client apparatus 50 having received the data searches for a Nonce value that becomes a correct value among the Nonce values in the search range, by using the assigned hash function and data and paragraph 0189). 

Hoshizuki does not teach wherein the memory apparatus is characterized by a first performance associated with a first operating parameter; and wherein the search apparatus is configured to operate the memory apparatus in accordance with the first operating parameter.
Micheloni teaches wherein the memory apparatus is characterized by a first performance associated with a first operating parameter (see Micheloni figure 5C paragraph 0047 i.e. analysis of the characteristics of NAND devices in a test environment to generate BER curves 74-76 using an exemplary initial program step voltage that is higher (e.g., double) the program step voltage in the NAND device product specification (the ΔV.sub.ISPP-SPEC) (claimed first performance (BER) associated with first operating parameter (step voltage)) and paragraph 0049 i.e. In one exemplary embodiment the identified characteristic is the BER of NAND device 20 and the characteristic threshold is a BER threshold. First, the BER threshold is determined 101 by analyzing the characteristics of similar NAND devices (e.g., the same manufacturer, the same device type, the same part number, and/or the same production batch) in a test environment and the BER threshold is stored 102 in data storage 15 prior to delivery of SSD 1 to a customer); and wherein the search apparatus is configured to operate the memory apparatus in accordance with the first operating parameter (see Micheloni figure 1 element 10 nonvolatile memory controller and paragraph 0020 i.e. Nonvolatile memory controller 10 includes program and erase circuit 12 configured to perform program operations on memory cells of each NAND device 20 and read circuit 11 configured to perform read operations on memory cells of each NAND devices 20 and paragraph 0022 i.e. nonvolatile memory controller 10 includes a program step circuit 13 configured to initially program memory cells of each NAND device 20 using an initial program step voltage and configured to change the program step voltage (claimed first operating parameter) used to program the memory cells of each NAND device 20 during the lifetime of each NAND devices 20, with each subsequent program step voltage lower than the previous program step voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoshizuki in view of Micheloni to change the step voltage used under standard operating conditions to a higher step voltage since NAND manufacturers typically use a fixed program step voltage that is relatively low, requiring numerous programming pulses to perform each program operation that  has a negative effect on programming time and therefore negatively affects the throughput and Input/Output Operations Per Second (IOPS) of the SSD. This fixed program step voltage that is relatively low also reducing the life span of the NAND flash memory devices since numerous programming pulses negatively affect the raw Bit Error Rate (BER) of the NAND flash memory devices (see Micheloni paragraph 0002-0003 and 50).  Therefore one would have been motivated to have changed the step voltage used under standard operating conditions to a higher step voltage to increase the Input/Output Operations Per Second (IOPS) of the SSD then lowered the step voltage after BER threshold is reached to decrease the BER rate and extend the life span of the memory device.

	
	With respect to claim 2 Hoshizuki teaches the blockchain ledger apparatus of claim 1, but does not disclose wherein the first performance associated with the first operating parameter comprises a characterized BER (bit error rate) performance associated with at least one of: (i) an applied voltage; (ii) an over-clocking rate; and (iii) a temperature.
Micheloni teaches wherein the first performance associated with the first operating parameter comprises a characterized BER (bit error rate) performance associated with at least one of: (i) an applied voltage; (ii) an over-clocking rate; and (iii) a temperature (see Micheloni paragraph 0047 i.e. FIG. 5C shows an analysis of the characteristics of NAND devices in a test environment to generate BER curves 74-76 using an exemplary initial program step voltage that is higher (e.g., double) the program step voltage in the NAND device product specification (the ΔV.sub.ISPP-SPEC) that is used in the prior art. The indicated ECC limit is the maximum number of errors that can be corrected by the error correction code used to code and decode data bits in NAND devices 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoshizuki in view of Micheloni to change the step voltage used under standard operating conditions to a higher step voltage since NAND manufacturers typically use a fixed program step voltage that is relatively low, requiring numerous programming pulses to perform each program operation that  has a negative effect on programming time and therefore negatively affects the throughput and Input/Output Operations Per Second (IOPS) of the SSD. This fixed program step voltage that is relatively low also reducing the life span of the NAND flash memory devices since numerous programming pulses negatively affect the raw Bit Error Rate (BER) of the NAND flash memory devices (see Micheloni paragraph 0002-0003 and 50).  Therefore one would have been motivated to have changed the step voltage used under standard operating conditions to a higher step voltage to increase the Input/Output Operations Per Second (IOPS) of the SSD then lowered the step voltage after BER threshold is reached to decrease the BER rate and extend the life span of the memory device.
	
	With respect to claim 3 Hoshizuki teaches the blockchain ledger apparatus of claim 1, but does not disclose wherein the memory apparatus comprises a general compute memory apparatus having a specified rate for operation under standardized operating conditions; and the first operating parameter comprises a characterized rate for operation under non- standardized operating conditions.
Micheloni teaches wherein the memory apparatus comprises a general compute memory apparatus having a specified rate for operation under standardized operating conditions (see Micheloni figure 5C curve 71-73 and paragraph 0047 i.e. BER curves obtained 71-73 when the default ΔV.sub.ISPP-SPEC programming is used); and the first operating parameter comprises a characterized rate for operation under non- standardized operating conditions (see Micheloni figure 5C curve 74-76 and paragraph 0047 i.e. FIG. 5C shows an analysis of the characteristics of NAND devices in a test environment to generate BER curves 74-76 using an exemplary initial program step voltage that is higher (e.g., double) the program step voltage in the NAND device product specification (the ΔV.sub.ISPP-SPEC) that is used in the prior art. The indicated ECC limit is the maximum number of errors that can be corrected by the error correction code used to code and decode data bits in NAND devices 20… It can be seen that a higher program step voltage leads to a higher BER at the beginning of life as compared to the BER curves obtained 71-73 when the default ΔV.sub.ISPP-SPEC programming is used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoshizuki in view of Micheloni to change the step voltage used under standard operating conditions to a higher step voltage since NAND manufacturers typically use a fixed program step voltage that is relatively low, requiring numerous programming pulses to perform each program operation that  has a negative effect on programming time and therefore negatively affects the throughput and Input/Output Operations Per Second (IOPS) of the SSD. This fixed program step voltage that is relatively low also reducing the life span of the NAND flash memory devices since numerous programming pulses negatively affect the raw Bit Error Rate (BER) of the NAND flash memory devices (see Micheloni paragraph 0002-0003 and 50).  Therefore one would have been motivated to have changed the step voltage used under standard operating conditions to a higher step voltage to increase the Input/Output Operations Per Second (IOPS) of the SSD then lowered the step voltage after BER threshold is reached to decrease the BER rate and extend the life span of the memory device.

With respect to claim 4 Hoshizuki teaches the blockchain ledger apparatus of claim 1, but does not disclose wherein the memory apparatus comprises a defective memory apparatus; and the first operating parameter comprises a characterized rate for operation under non- standardized operating conditions.
Micheloni teaches wherein the memory apparatus comprises a defective memory apparatus (see Micheloni paragraph 0031 i.e. In one exemplary embodiment, characteristics module 14 includes an online test module configured to perform reads of memory cells of a NAND device during operation of the NAND device to determine an error rate for each block of the NAND device, that can be referred to as the “block BER.” When the block BER exceeds a block BER threshold, program step circuit 13 is configured to change the program step voltage for the block to the different program step voltage. This clearly teaches the memory is defective since the BER exceeds the BER threshold); and the first operating parameter comprises a characterized rate for operation under non-standardized operating conditions (see Micheloni paragraph 0031 i.e. In one exemplary embodiment, characteristics module 14 includes an online test module configured to perform reads of memory cells of a NAND device during operation of the NAND device to determine an error rate for each block of the NAND device, that can be referred to as the “block BER.” When the block BER exceeds a block BER threshold, program step circuit 13 is configured to change the program step voltage for the block to the different program step voltage. In another embodiment the average BER is determined for some or all blocks, and program step circuit 13 is configured to change the program step voltage to the different program step voltage when the block BER exceeds a block BER threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoshizuki in view of Micheloni to change the step voltage used under standard operating conditions to a higher step voltage since NAND manufacturers typically use a fixed program step voltage that is relatively low, requiring numerous programming pulses to perform each program operation that  has a negative effect on programming time and therefore negatively affects the throughput and Input/Output Operations Per Second (IOPS) of the SSD. This fixed program step voltage that is relatively low also reducing the life span of the NAND flash memory devices since numerous programming pulses negatively affect the raw Bit Error Rate (BER) of the NAND flash memory devices (see Micheloni paragraph 0002-0003 and 50).  Therefore one would have been motivated to have changed the step voltage used under standard operating conditions to a higher step voltage to increase the Input/Output Operations Per Second (IOPS) of the SSD then lowered the step voltage after BER threshold is reached to decrease the BER rate and extend the life span of the memory device.

With respect to claim 5 Hoshizuki teaches the blockchain ledger apparatus of claim 1, wherein the at least one blockchain processing module comprises a validation stage, the validation stage configured to validate at least one output of the search apparatus, the at least one output generated from a search of the memory apparatus according to the blockchain algorithm (see Hoshizuki paragraph 0085-0086 The client apparatus having received the data searches for a Nonce value as a correct value among the Nonce values in the search range. When a Nonce value as a correct value has been found, the found Nonce value is transmitted to the pool server 40).

With respect to claim 6 Hoshizuki teaches the blockchain ledger apparatus of claim 5, wherein the processor apparatus is further configured to transmit the at least one output of the search apparatus to a peer device when the at least one output is successfully validated (see Hoshizuki paragraph 0209-0211 i.e. At Step S214, the search processing unit 61 determines whether the calculated hash value satisfies a predetermined condition. The predetermined condition is, for example, in the case of proof of work, such that zeroes more than a predetermined number are lined up in the high-order digits of the calculated hash value. When it is determined that the condition is satisfied (Yes at Step S214), the search processing unit 61 decides the corresponding Nonce value as a correct value at Step S215. The Nonce transmission processing unit 62 transmits the Nonce value of the correct value to the distributed processing server 10 or other pool servers 40 and miner apparatuses at Step S216).

With respect to claim 7 Hoshizuki teaches the blockchain ledger apparatus of claim 1, wherein the at least one blockchain processing module comprises a plurality of blockchain processing modules which can be selectively activated and deactivated by the processor apparatus (see Hoshizuki paragraph 0083 i.e. On the other hand, a mechanism referred to as “mining pool” is present in which individual users who do not have large computing resources are collected, mining is performed by dividing a search range between the users, and the acquired rewards are divided equally among the users).

With respect to claim 9 Hoshizuki teaches the blockchain ledger apparatus of claim 1, wherein the at least one blockchain processing module comprises a plurality of blockchain processing modules (see Hoshizuki paragraph 0004-0005 i.e. a plurality of client apparatuses to execute processing in a distributed manner, reliability as a system can be increased and the processing speed can be greatly improved).
Hoshizuki does not teach wherein a first blockchain processing module has a first configuration which is different than a second blockchain processing module that has a second configuration.
Micheloni teaches wherein a first blockchain processing module has a first configuration which is different than a second blockchain processing module has a second configuration (see Micheloni paragraph 0023 i.e. Program step circuit 13 is configured to change the program step voltage that is used to program the memory cells of each NAND device 20 to a different program step voltage that is lower than the initial program step voltage when the one or more characteristic of the NAND device 20 reaches a predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoshizuki in view of Micheloni the memory device in each of the plurality of clients operate at different step voltages based on when one or more characteristic of the NAND device reaches a predetermined threshold as a way the increase the Input/Output Operations Per Second (IOPS) of the SSD by setting the step voltage higher and then lower the step voltage after BER threshold is reached to decrease the BER rate and extend the life span of the memory device (see Micheloni paragraph 0002-0003 and 50).  Therefore one would have been motivated to have changed the step voltage used under standard operating conditions to a higher step voltage to increase the Input/Output Operations Per Second (IOPS) of the SSD then lowered the step voltage after BER threshold is reached to decrease the BER rate and extend the life span of the memory device.

With respect to claim 21 Hoshizuki teaches an apparatus comprising: 
a processor (see Hoshizuki figure 1A and paragraph 0047 i.e. a pool server 40 that provides the mining pool are connected to the Internet); and 
at least one blockchain device in communication with the processor (see Hoshizuki figure 1A and paragraph 0047 i.e. a client apparatus 50 used by a pool participant who does not directly participate in (connect to) the blockchain network but participates in a mining pool to perform the mining work and paragraph 0052),
the at least one blockchain device comprising: 
a memory apparatus, the memory apparatus comprising one or more cells configured to be read to and written from (see Hoshizuki paragraph 0187-0188 i.e. As illustrated in FIG. 9A, the client apparatus 50 includes a CPU 51 being a processor that executes a general-purpose operating system for controlling the entire apparatus and executes a program (client program) for realizing the function of the client apparatus 50 and a mining tool, a RAM 52 in which various programs, temporary data, and variables are developed for the processing by the CPU 51, an HDD 53 and a ROM (not illustrated) in which programs and data are stored, a network I/F 54 for connecting the client apparatus 50 to a network, a read and write device 55, and a recording medium 56. The processor can be a control circuit such as a FPGA and an ASIC); and 
a search apparatus in communication with the memory apparatus, the search apparatus configured to search the memory apparatus according to a blockchain algorithm (see Hoshizuki 0094 i.e. The client apparatus 50 having received the data searches for a Nonce value that becomes a correct value among the Nonce values in the search range, by using the assigned hash function and data and paragraph 0189).

Hoshizuki does not teach wherein the memory apparatus is characterized by a first performance associated with a first operating parameter; and wherein the search apparatus is configured to operate the memory apparatus in accordance with the first operating parameter.
Micheloni teaches wherein the memory apparatus is characterized by a first performance associated with a first operating parameter (see Micheloni figure 5C paragraph 0047 i.e. analysis of the characteristics of NAND devices in a test environment to generate BER curves 74-76 using an exemplary initial program step voltage that is higher (e.g., double) the program step voltage in the NAND device product specification (the ΔV.sub.ISPP-SPEC) (claimed first performance (BER) associated with first operating parameter (step voltage)) and paragraph 0049 i.e. In one exemplary embodiment the identified characteristic is the BER of NAND device 20 and the characteristic threshold is a BER threshold. First, the BER threshold is determined 101 by analyzing the characteristics of similar NAND devices (e.g., the same manufacturer, the same device type, the same part number, and/or the same production batch) in a test environment and the BER threshold is stored 102 in data storage 15 prior to delivery of SSD 1 to a customer); and wherein the search apparatus is configured to operate the memory apparatus in accordance with the first operating parameter (see Micheloni figure 1 element 10 nonvolatile memory controller and paragraph 0020 i.e. Nonvolatile memory controller 10 includes program and erase circuit 12 configured to perform program operations on memory cells of each NAND device 20 and read circuit 11 configured to perform read operations on memory cells of each NAND devices 20 and paragraph 0022 i.e. nonvolatile memory controller 10 includes a program step circuit 13 configured to initially program memory cells of each NAND device 20 using an initial program step voltage and configured to change the program step voltage (claimed first operating parameter) used to program the memory cells of each NAND device 20 during the lifetime of each NAND devices 20, with each subsequent program step voltage lower than the previous program step voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Micheloni in view of Hoshizuki to change the step voltage used under standard operating conditions to a higher step voltage since NAND manufacturers typically use a fixed program step voltage that is relatively low, requiring numerous programming pulses to perform each program operation that  has a negative effect on programming time and therefore negatively affects the throughput and Input/Output Operations Per Second (IOPS) of the SSD. This fixed program step voltage that is relatively low also reducing the life span of the NAND flash memory devices since numerous programming pulses negatively affect the raw Bit Error Rate (BER) of the NAND flash memory devices (see Micheloni paragraph 0002-0003 and 50).  Therefore one would have been motivated to have changed the step voltage used under standard operating conditions to a higher step voltage to increase the Input/Output Operations Per Second (IOPS) of the SSD then lowered the step voltage after BER threshold is reached to decrease the BER rate and extend the life span of the memory device.

With respect to claim 22 Hoshizuki teaches the apparatus of claim 21, but does not disclose wherein the first performance associated with the first operating parameter comprises a characterized BER (bit error rate) performance associated with at least one of: (i) an applied voltage; (ii) an over-clocking rate; and (iii) a temperature.
Micheloni teaches wherein the first performance associated with the first operating parameter comprises a characterized BER (bit error rate) performance associated with at least one of: (i) an applied voltage; (ii) an over-clocking rate; and (iii) a temperature (see Micheloni paragraph 0047 i.e. FIG. 5C shows an analysis of the characteristics of NAND devices in a test environment to generate BER curves 74-76 using an exemplary initial program step voltage that is higher (e.g., double) the program step voltage in the NAND device product specification (the ΔV.sub.ISPP-SPEC) that is used in the prior art. The indicated ECC limit is the maximum number of errors that can be corrected by the error correction code used to code and decode data bits in NAND devices 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Micheloni in view of Hoshizuki to change the step voltage used under standard operating conditions to a higher step voltage since NAND manufacturers typically use a fixed program step voltage that is relatively low, requiring numerous programming pulses to perform each program operation that  has a negative effect on programming time and therefore negatively affects the throughput and Input/Output Operations Per Second (IOPS) of the SSD. This fixed program step voltage that is relatively low also reducing the life span of the NAND flash memory devices since numerous programming pulses negatively affect the raw Bit Error Rate (BER) of the NAND flash memory devices (see Micheloni paragraph 0002-0003 and 50).  Therefore one would have been motivated to have changed the step voltage used under standard operating conditions to a higher step voltage to increase the Input/Output Operations Per Second (IOPS) of the SSD then lowered the step voltage after BER threshold is reached to decrease the BER rate and extend the life span of the memory device.

With respect to claim 23 Hoshizuki teaches the apparatus of claim 21, but does not disclose wherein the memory apparatus comprises a general compute memory apparatus having a specified rate for operation under standardized operating conditions; and the first operating parameter comprises a characterized rate for operation under non- standardized operating conditions.
Micheloni teaches wherein the memory apparatus comprises a general compute memory apparatus having a specified rate for operation under standardized operating conditions (see Micheloni figure 5C curve 71-73 and paragraph 0047 i.e. BER curves obtained 71-73 when the default ΔV.sub.ISPP-SPEC programming is used); and the first operating parameter comprises a characterized rate for operation under non- standardized operating conditions (see Micheloni figure 5C curve 74-76 and paragraph 0047 i.e. FIG. 5C shows an analysis of the characteristics of NAND devices in a test environment to generate BER curves 74-76 using an exemplary initial program step voltage that is higher (e.g., double) the program step voltage in the NAND device product specification (the ΔV.sub.ISPP-SPEC) that is used in the prior art. The indicated ECC limit is the maximum number of errors that can be corrected by the error correction code used to code and decode data bits in NAND devices 20… It can be seen that a higher program step voltage leads to a higher BER at the beginning of life as compared to the BER curves obtained 71-73 when the default ΔV.sub.ISPP-SPEC programming is used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Micheloni in view of Hoshizuki to change the step voltage used under standard operating conditions to a higher step voltage since NAND manufacturers typically use a fixed program step voltage that is relatively low, requiring numerous programming pulses to perform each program operation that  has a negative effect on programming time and therefore negatively affects the throughput and Input/Output Operations Per Second (IOPS) of the SSD. This fixed program step voltage that is relatively low also reducing the life span of the NAND flash memory devices since numerous programming pulses negatively affect the raw Bit Error Rate (BER) of the NAND flash memory devices (see Micheloni paragraph 0002-0003 and 50).  Therefore one would have been motivated to have changed the step voltage used under standard operating conditions to a higher step voltage to increase the Input/Output Operations Per Second (IOPS) of the SSD then lowered the step voltage after BER threshold is reached to decrease the BER rate and extend the life span of the memory device.

With respect to claim 24 Hoshizuki teaches the apparatus of claim 21, but does not disclose wherein the memory apparatus comprises a defective memory apparatus; and the first operating parameter comprises a characterized rate for operation under non- standardized operating conditions.
Micheloni teaches wherein the memory apparatus comprises a defective memory apparatus (see Micheloni paragraph 0031 i.e. In one exemplary embodiment, characteristics module 14 includes an online test module configured to perform reads of memory cells of a NAND device during operation of the NAND device to determine an error rate for each block of the NAND device, that can be referred to as the “block BER.” When the block BER exceeds a block BER threshold, program step circuit 13 is configured to change the program step voltage for the block to the different program step voltage. This clearly teaches the memory is defective since the BER exceeds the BER threshold); and the first operating parameter comprises a characterized rate for operation under non-standardized operating conditions (see Micheloni paragraph 0031 i.e. In one exemplary embodiment, characteristics module 14 includes an online test module configured to perform reads of memory cells of a NAND device during operation of the NAND device to determine an error rate for each block of the NAND device, that can be referred to as the “block BER.” When the block BER exceeds a block BER threshold, program step circuit 13 is configured to change the program step voltage for the block to the different program step voltage. In another embodiment the average BER is determined for some or all blocks, and program step circuit 13 is configured to change the program step voltage to the different program step voltage when the block BER exceeds a block BER threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoshizuki in view of Micheloni to change the step voltage used under standard operating conditions to a higher step voltage since NAND manufacturers typically use a fixed program step voltage that is relatively low, requiring numerous programming pulses to perform each program operation that  has a negative effect on programming time and therefore negatively affects the throughput and Input/Output Operations Per Second (IOPS) of the SSD. This fixed program step voltage that is relatively low also reducing the life span of the NAND flash memory devices since numerous programming pulses negatively affect the raw Bit Error Rate (BER) of the NAND flash memory devices (see Micheloni paragraph 0002-0003 and 50).  Therefore one would have been motivated to have changed the step voltage used under standard operating conditions to a higher step voltage to increase the Input/Output Operations Per Second (IOPS) of the SSD then lowered the step voltage after BER threshold is reached to decrease the BER rate and extend the life span of the memory device.

With respect to claim 25 Hoshizuki teaches the apparatus of claim 21, wherein the at least one blockchain device comprises a validation stage, the validation stage configured to validate at least one output of the search apparatus, the at least one output generated from a search of the memory apparatus according to the blockchain algorithm (see Hoshizuki paragraph 0085-0086 The client apparatus having received the data searches for a Nonce value as a correct value among the Nonce values in the search range. When a Nonce value as a correct value has been found, the found Nonce value is transmitted to the pool server 40).

With respect to claim 26 Hoshizuki teaches the apparatus of claim 25, wherein the processor is further configured to transmit the at least one output of the search apparatus to a peer device when the at least one output is successfully validated (see Hoshizuki paragraph 0209-0211 i.e. At Step S214, the search processing unit 61 determines whether the calculated hash value satisfies a predetermined condition. The predetermined condition is, for example, in the case of proof of work, such that zeroes more than a predetermined number are lined up in the high-order digits of the calculated hash value. When it is determined that the condition is satisfied (Yes at Step S214), the search processing unit 61 decides the corresponding Nonce value as a correct value at Step S215. The Nonce transmission processing unit 62 transmits the Nonce value of the correct value to the distributed processing server 10 or other pool servers 40 and miner apparatuses at Step S216)

With respect to claim 27 Hoshizuki teaches the apparatus of claim 21, wherein the at least one blockchain device comprises a plurality of blockchain devices which can be selectively activated and deactivated by the processor (see Hoshizuki paragraph 0083 i.e. On the other hand, a mechanism referred to as “mining pool” is present in which individual users who do not have large computing resources are collected, mining is performed by dividing a search range between the users, and the acquired rewards are divided equally among the users).

With respect to claim 30 Hoshizuki teaches an apparatus comprising: 
a processor (see Hoshizuki figure 1A and paragraph 0047 i.e. a pool server 40 that provides the mining pool are connected to the Internet); and 
at least one blockchain device in communication with the processor (see Hoshizuki figure 1A and paragraph 0047 i.e. a client apparatus 50 used by a pool participant who does not directly participate in (connect to) the blockchain network but participates in a mining pool to perform the mining work and paragraph 0052), 
the at least one blockchain device comprising: 
a memory, the memory comprising one or more cells configured to be read to and written from (see Hoshizuki 0094 i.e. The client apparatus 50 having received the data searches for a Nonce value that becomes a correct value among the Nonce values in the search range, by using the assigned hash function and data and paragraph 0189); and 
a search circuit in communication with the memory, the search circuit configured to search the memory according to a blockchain algorithm (see Hoshizuki 0094 i.e. The client apparatus 50 having received the data searches for a Nonce value that becomes a correct value among the Nonce values in the search range, by using the assigned hash function and data and paragraph 00189). 

Hoshizuki does not teach wherein the memory apparatus is characterized by a first performance associated with a first operating parameter; and wherein the search apparatus is configured to operate the memory apparatus in accordance with the first operating parameter.
Micheloni teaches wherein the memory apparatus is characterized by a first performance associated with a first operating parameter (see Micheloni figure 5C paragraph 0047 i.e. analysis of the characteristics of NAND devices in a test environment to generate BER curves 74-76 using an exemplary initial program step voltage that is higher (e.g., double) the program step voltage in the NAND device product specification (the ΔV.sub.ISPP-SPEC) (claimed first performance (BER) associated with first operating parameter (step voltage)) and paragraph 0049 i.e. In one exemplary embodiment the identified characteristic is the BER of NAND device 20 and the characteristic threshold is a BER threshold. First, the BER threshold is determined 101 by analyzing the characteristics of similar NAND devices (e.g., the same manufacturer, the same device type, the same part number, and/or the same production batch) in a test environment and the BER threshold is stored 102 in data storage 15 prior to delivery of SSD 1 to a customer); and wherein the search apparatus is configured to operate the memory apparatus in accordance with the first operating parameter (see Micheloni figure 1 element 10 nonvolatile memory controller and paragraph 0020 i.e. Nonvolatile memory controller 10 includes program and erase circuit 12 configured to perform program operations on memory cells of each NAND device 20 and read circuit 11 configured to perform read operations on memory cells of each NAND devices 20 and paragraph 0022 i.e. nonvolatile memory controller 10 includes a program step circuit 13 configured to initially program memory cells of each NAND device 20 using an initial program step voltage and configured to change the program step voltage (claimed first operating parameter) used to program the memory cells of each NAND device 20 during the lifetime of each NAND devices 20, with each subsequent program step voltage lower than the previous program step voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Micheloni in view of Hoshizuki to change the step voltage used under standard operating conditions to a higher step voltage since NAND manufacturers typically use a fixed program step voltage that is relatively low, requiring numerous programming pulses to perform each program operation that  has a negative effect on programming time and therefore negatively affects the throughput and Input/Output Operations Per Second (IOPS) of the SSD. This fixed program step voltage that is relatively low also reducing the life span of the NAND flash memory devices since numerous programming pulses negatively affect the raw Bit Error Rate (BER) of the NAND flash memory devices (see Micheloni paragraph 0002-0003 and 50).  Therefore one would have been motivated to have changed the step voltage used under standard operating conditions to a higher step voltage to increase the Input/Output Operations Per Second (IOPS) of the SSD then lowered the step voltage after BER threshold is reached to decrease the BER rate and extend the life span of the memory device.

Claim(s) 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshizuki (US 2019/0253524) in view of Micheloni (US 2017/0213597) in view of TSAI et al (US 2015/0016191).
With respect to claim 10 Hoshizuki in view of Micheloni teaches the blockchain ledger apparatus of claim 9, but neither Hoshizuki nor Micheloni disclose wherein the first configuration comprises a first overclocking rate and the second configuration comprises a second overclocking rate.
	TSAI teaches wherein the first configuration comprises a first overclocking rate and the second configuration comprises a second overclocking rate (see TSAI paragraph 0020-0021 i.e. the controller 104 further performs an overclocking test on the flash memory 102. When the overclocking test is successful, the controller 104 operates the flash memory 102 with a clock signal having a frequency greater than the maximum support clock frequency of the flash memory 102. The maximum support clock frequency of the flash memory 102 may be set by the vendor, e.g. just 300 MHz. Once the overclocking test is successful, the controller 104 is permitted to operate the flash memory 102 with an overclocking clock, e.g., 333 MHz, faster than the maximum support clock frequency. In an exemplary embodiment, the controller 104 tests the flash memory 102 by using test clocks with various frequencies to determine at least one clock signal suitable to the flash memory 102 and operate the flash memory 102 in accordance with the clock signals suitable to the flash memory 102 … when the response signal is accurately acquired or is sampled at a bit error rate lower than the specific value, the controller 104 may determine that the test clock has passed the overclocking test and paragraph 0029 i.e. different operation modes of a flash memory 102 may require different clock signals (i.e. different overclock rates). The different clock signals suitable to different modes of the flash memory 102 may be separately verified and determined by the disclosed overclocking test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hoshizuki in view of TSAI to have overclocked one or more of the flash memory devices of the plurality of client apparatuses of Hoshizuki that execute processing in a distributed manner as another way to further increase the performance of the memory since it is well known in the art the overclocking increases the performance of the memory (see TSAI paragraph 0021). Therefore one would have been motivated to have overclocked the flash memory.
 
With respect to claim 29 Hoshizuki in view of Micheloni teaches the apparatus of claim 21, wherein the at least one blockchain device comprises a plurality of blockchain devices (see Hoshizuki paragraph 0004-0005 i.e. a plurality of client apparatuses to execute processing in a distributed manner, reliability as a system can be increased and the processing speed can be greatly improved). 
Hoshizuki in view of Micheloni does not teach wherein a first blockchain device has a first configuration comprising a first overclocking rate which is different than a second blockchain device that has a second configuration comprising a second overclocking rate.
	TSAI teaches wherein a first blockchain device has a first configuration comprising a first overclocking rate which is different than a second blockchain device that has a second configuration comprising a second overclocking rate (see TSAI paragraph 0020-0021 i.e. the controller 104 further performs an overclocking test on the flash memory 102. When the overclocking test is successful, the controller 104 operates the flash memory 102 with a clock signal having a frequency greater than the maximum support clock frequency of the flash memory 102. The maximum support clock frequency of the flash memory 102 may be set by the vendor, e.g. just 300 MHz. Once the overclocking test is successful, the controller 104 is permitted to operate the flash memory 102 with an overclocking clock, e.g., 333 MHz, faster than the maximum support clock frequency. In an exemplary embodiment, the controller 104 tests the flash memory 102 by using test clocks with various frequencies to determine at least one clock signal suitable to the flash memory 102 and operate the flash memory 102 in accordance with the clock signals suitable to the flash memory 102 … when the response signal is accurately acquired or is sampled at a bit error rate lower than the specific value, the controller 104 may determine that the test clock has passed the overclocking test and paragraph 0029 i.e. different operation modes of a flash memory 102 may require different clock signals (i.e. different overclock rates). The different clock signals suitable to different modes of the flash memory 102 may be separately verified and determined by the disclosed overclocking test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hoshizuki in view of TSAI to have overclocked one or more of the flash memory devices of the plurality of client apparatuses of Hoshizuki that execute processing in a distributed manner as another way to further increase the performance of the memory since it is well known in the art the overclocking increases the performance of the memory (see TSAI paragraph 0021). Therefore one would have been motivated to have overclocked the flash memory.

Allowable Subject Matter
Claims 8 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While Basu et al (US 2020/0286049) teaches selectively activating or deactivating at least one of the plurality of blockchain processing modules before the start of the epoch of the blockchain, with respect to claim 8 and 28 the prior art does not teach the processor apparatus to: determine a progress within an epoch of the blockchain algorithm; and based at least on the progress, selectively activate or deactivate at least one of the plurality of blockchain processing modules. 
	
Prior Art Made of Record
	Basu et al. (US 2020/0286049) titled “SYSTEMS AND METHODS OF SELF-ADMINISTERED PROTOCOLS ON A BLOCKCHAIN PLATFORM” teaches choosing a new active set for the next epoch in some round r is as follows: The value r from the randomness beacon is used to select 10% of the current miners to be removed from the active set and Replacements for the clients who have been removed are selected from among clients who have staked tokens to be selected for the next epoch.
Bohli et al (US 2018/0336552) titled “METHOD AND SYSTEM FOR PROVIDING A ROBUST BLOCKCHAIN WITH AN INTEGRATED PROOF OF STORAGE” teaches, the current difficulty level of PoW mining is so prohibitively high that it reduces the incentives for miners to operate solo. In view of this, miners often work together in mining pools. In the context of mining pools, however, the members are not actually miners, but so-called workers because, unlike a miner, they do not store any part of the blockchain. Rather, only the operator of the mining pool stores the full blockchain. Joining a mining pool is an attractive option to receive a portion of a block reward on a consistent basis. Rewards are then shared between the members (i.e., workers) of the mining pools based on the computational resources that they commit.
	MAI (US 2020/0213091) titled “CIRCUIT AND METHOD FOR OVERCOMING MEMORY BOTTLENECK OF ASIC-RESISTANT CRYPTOGRAPHIC ALGORITHMS” teaches A processor or state machine executes one or more steps of the memory-hard algorithm and requests the generated data. At least one specialized circuit is provided for generating the generated data on demand in response to a request for the generated data from the processor.
	Suthar et al (2019/0379664) titled “BLOCKCHAIN-BASED NB-IOT DEVICES” teaches beginning at the genesis block and following along the linked blocks of the blockchain to find the required transaction or set of data. In some implementations, the controller 210 begins at the genesis block and follows along the linked blocks of the blockchain to find the required transaction or set of data. In some implementations, the method 600 includes utilizing a search algorithm or a search API to search the blockchain for the requested information.
	Schmidt-Karaca (11,063,744) titled “Document Flow Tracking Using Blockchain” teaches that a user has access to the digital document (or its hash value), and the appropriate hash algorithm, the user can search the blockchain for transaction records corresponding to the digital document
Patel et al (11,455,380) titled “Chain-of-custody Of Digital Content In A Database System” teaches a method that includes one or more of authorizing a blockchain for a video file, generating a first tracking value for an entry block referencing the video file, the first tracking value generated based on first data and the video file, receiving second data for each of additional blocks in the blockchain, generating second tracking values based on the second data of the additional blocks, forming the additional blocks including the second tracking values, respectively, appending the additional blocks to the entry block, the entry block and the additional blocks cryptographically linked in an ordered sequence, each of the additional blocks referencing a version of the video file which corresponds to an original version of the video file as referenced by the entry block or a processed version of the video file, the second data in each of the additional blocks indicative of processing performed on the version of the video file in that block, and tracing through the blockchain based on the first and second tracking values to confirm an auditable and immutable chain-of-custody of the video file.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/Zachary A. Davis/Primary Examiner, Art Unit 2492